Citation Nr: 0919146	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  04-38 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
service-connected depression, currently evaluated 50 percent 
disabling.

2.  Entitlement to an effective date earlier than March 20, 
2007 for an award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1975 to June 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island. 

In a June 2004 rating decision, the RO granted service 
connection for depression.  A 30 percent disability rating 
was assigned.  The same decision also denied the Veteran's 
claim of entitlement to TDIU.  The Veteran initiated an 
appeal of this decision and requested de novo review by a 
Decision Review Officer (DRO).  The DRO issued a statement of 
the case (SOC) in September 2004 that continued the assigned 
30 percent disability rating for depression and the denial of 
a TDIU.  The Veteran's appeal was perfected with the timely 
submission of his substantive appeal (VA Form 9) in November 
2004.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the 
Providence RO in April 2006.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.

In July 2006, the Board remanded the Veteran's claim to the 
VA Appeals Management Center (AMC) for additional evidentiary 
development.  In October 2007, the AMC issued a rating 
decision that increased the Veteran's service-connected 
depression rating to 50 percent disabling and granted TDIU 
effective March 20, 2007.  The Veteran has indicated 
continued dissatisfaction with the assigned disability rating 
for his service-connected depression as well as to the 
effective date established for TDIU.  

The issue of entitlement to an effective date earlier than 
March 20, 2007 for the award of TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the AMC.


FINDING OF FACT

The medical and other evidence of record demonstrates that 
the Veteran's service-connected depression is manifested by 
depressed mood, mild memory loss, irritability, 
circumstantial speech, disturbances of motivation and mood, 
suicidal ideation, obsessional rituals, near-continuous 
depression affecting the ability to function independently, 
impaired impulse control and persistent delusions. 


CONCLUSION OF LAW

The criteria for a 70 percent disability rating were met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased disability rating for 
service-connected depression, currently evaluated 50 percent 
disabling.

The Veteran seeks entitlement to an increased disability 
rating for depression.  As discussed elsewhere in the 
decision, the issue of entitlement to an effective date 
earlier than March 20, 2007 for an award of a TDIU is being 
remanded for further development.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In July 2006, the Board remanded the case to the AMC in order 
to obtain a medical opinion by a psychologist and a physician 
that identified, to the extent practicable, the psychiatric 
symptomatology that is due to the Veteran's service-connected 
depression as opposed to other, non service-connected, 
psychiatric disabilities.  The Veteran's claim was then to be 
readjudicated. 

The record reveals that the AMC scheduled the Veteran for an 
examination with a psychologist in March 2007.  In her 
report, the VA examiner indicated that she was unable to 
separate the symptomatology attributable to the Veteran's 
depression from the symptomatology emanating from his non 
service-connected psychiatric disabilities.  As discussed in 
the Mittleider section below, the Board will attribute all of 
the Veteran's psychiatric symptomatology to his service-
connected depression.  The Veteran's claim was readjudicated 
by the AMC in October 2007. 

There has therefore been compliance with the board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the RO 
dated December 15, 2005 including a request for evidence that 
his service-connected disability had gotten worse. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
December 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The December 2005 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the December 2007 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

There have been two significant Court decisions concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a March 27, 2006 letter, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

There is no timing problem as to VCAA or Dingess notice.  
Specifically, since the Veteran's claim was readjudicated in 
the October 2006 SSOC, following the issuance of the December 
2005 and March 2006 letters, the essential fairness of the 
adjudication was not affected.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).   

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the instant case, the 
additional notice requirements recently set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), do not apply.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 
(2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].   

The Board further notes that neither the Veteran nor his 
representative has alleged that the Veteran has received 
inadequate VCAA notice.  The Veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, records from the Social Security Administration and 
provided him with multiple VA examinations.  
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in April 2006 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Increased ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability. See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008). Separate diagnostic 
codes identify the various disabilities. See 38 C.F.R. Part 
4.

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9434 [major depressive 
disorder].  Diagnostic Code 9434 is deemed by the Board to be 
the most appropriate primarily because it pertains 
specifically to the diagnosed disability in the Veteran's 
case (depression).  In any event, with the exception of 
eating disorders, all mental disorders including depression 
are rated under the same criteria in the rating schedule.  
Therefore, rating under another diagnostic code would not 
produce a different result.  Accordingly, the Board concludes 
that the Veteran is appropriately rated under 
Diagnostic Code 9434.

Specific rating criteria

Depression is to be rated under the general rating formula 
for mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read in pertinent part as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30%: Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9434 (2008).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to his service-connected 
depression, the Veteran's psychiatric symptomatology includes 
bipolar disorder, a personality disorder and cannabis 
dependence.  These disorders are not service connected.

It is now well settled that the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so. 
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical 
evidence of record does not draw any distinction regarding 
the Veteran's mental health symptomatology.  As alluded to in 
the Introduction, attempts to separate the Veteran's 
psychiatric symptomatology have been unfruitful.  The Board 
will therefore assume that all of the Veteran's psychiatric 
symptomatology is attributable to his service-connected 
depression.

Schedular rating

As has been discussed above, assignment of a 70 percent 
disability rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The medical evidence of record documents that the Veteran has 
repeatedly denied having suicidal ideation.  See, e.g., a 
July 2006 VA treatment note.  However, the medical evidence 
indicates that Veteran has arguably expressed suicidal 
ideation.  
A March 2003 VA treatment record documents the Veteran as 
stating: "I don't want to live like this anymore."  In July 
2007 the Veteran expressed "passive suicidal ideations".  
While the physician noted that the Veteran did not have any 
suicidal plans, the Board finds that suicidal ideation has 
arguably been demonstrated.

An October 2007 discharge note from the Brockton VAMC 
documents that the Veteran compulsively writes letters and 
"digits but not numbers" on pieces of paper.  While the 
evidence does not indicate whether these compulsions 
interfere with the Veteran's routine activities, the Board 
finds that obsessional rituals have ostensibly been 
demonstrated.  

The Veteran was described as talkative and difficult to 
interrupt, with fast speech in the October 16, 2007 VAMC 
discharge report; upon admission on October 4, the Veteran's 
speech was described as a "stream of talk: pressured, rapid 
at times, somewhat disorganized, circumstantial and 
tangential."  A March 2007 VA examiner indicated that the 
Veteran was excessively verbal and somewhat circumstantial 
throughout the examination.  While the medical evidence 
clearly indicates that the Veteran's speech is impaired, 
circumstantial speech is one of the criteria for a 50 percent 
disability rating.  The medical evidence in this case does 
not indicate that the Veteran's speech is intermittently 
illogical, obscure or irrelevant. 

A May 2007 mental health treatment note records that the 
Veteran's spouse is overburdened, as the Veteran is not able 
to do things around the house due to his depression.  During 
the March 2007 VA examination, the Veteran indicated that his 
depression prevents him from being able to work.  See the 
March 20, 2007 examination report, page 6.   Accordingly, 
near continuous depression affecting the ability to function 
independently has been demonstrated.

During the March 2007 VA examination, the Veteran indicated 
that his relationship with his wife was "okay" but there 
were issues that focused on the Veteran's "tendency to 
become violent and threatening physical harm to his spouse."  
The Veteran also indicated that he "has been physically 
aggressive and violent toward his spouse."  While the Board 
is cognizant of the VA treatment records that describe the 
Veteran as denying assaultive ideation, the Board finds that 
the VA examiner's report describing assaultive behavior is 
sufficient to establish that the Veteran has impaired impulse 
control with periods of violence. 

There is no medical evidence of record indicating that the 
Veteran has ever been spatially disoriented or has had 
difficulty adapting to stressful circumstances (including 
work or a worklike setting).  Nor has he alleged as much.  

Multiple treatment records describe the Veteran as casually 
dressed, fairly groomed. See, e.g., a September 2007 VA 
treatment note.  The evidence does not indicate that the 
Veteran neglects his personal appearance and hygiene.  

The evidence of record indicates that the Veteran has lived 
with his spouse of 30 years.  While the Veteran's treatment 
records describe that they have arguments over money, there 
is no indication that the Veteran is unable to establish and 
maintain effective relationships. 

In short, the Veteran does not have all of the symptomatology 
consistent with the assignment of a 70 percent rating, for 
example intermittently illogical, obscure or irrelevant 
speech, spatial disorientation, neglect of personal 
appearance and hygiene, difficulty adapting to stressful 
circumstances or an inability to establish and maintain 
effective relationships.  However, having all of the symptoms 
found in the schedular criteria is not required for a 70 
percent rating to be assigned.  

After a review of the record in its entirety, the Board finds 
that the impact of the Veteran's service-connected depression 
on his social and industrial functioning is sufficient to 
approximate the degree of impairment contemplated by a 70 
percent rating.  See 38 C.F.R. § 4.7 (2008).  Criteria for 
the assignment of a 70 percent rating which have arguably met 
or approximated include suicidal ideation, obsessive rituals, 
near continuous depression affecting the ability to function 
independently, appropriately and effectively and impaired 
impulse control with periods of violence.  The Board 
concludes that an increased rating, to 70 percent, is 
warranted.
 
The Board has also considered the Veteran's entitlement to a 
100 percent disability rating.  The medical evidence of 
record does not indicate that the Veteran has a gross 
impairment in thought processes or communication and the 
Veteran himself does not appear to endorse such extreme 
pathology.  The medical evidence also does not indicate that 
the Veteran expresses grossly inappropriate behavior after 
March 20, 2007 or disorientation to time or place, memory 
loss for names of close relatives, own occupation or own 
name, or inability to perform activities of daily living.

Concerning persistent delusions or hallucinations, the 
October 2007 VAMC discharge note documents that the Veteran 
"feels that there are special messages in the television 
commercials for him."  He also expressed a belief that the 
government and the FBI are keeping his money away from him.  
Upon admission the Veteran was under the impression that the 
FBI and the CIA were "out to get [him]".  In September 2007 
it was noted that the Veteran sees connections between 
unrelated things.  

The March 2007 VA examination indicated that the Veteran has 
engaged in assaultive behavior against his spouse; however, 
impaired impulse control with periods of violence is one of 
the criteria for the 70 percent disability rating the Board 
is assigning.  The medical and other evidence of record does 
not indicate that the Veteran is in a persistent danger of 
hurting himself or others and he does not otherwise contend.  
As noted above. Although he has expressed suicidal ideation 
on occasion, there is no indication that the Veteran has any 
plans of suicide.

In short, a review of the evidence indicates that 
symptomatology associated with the Veteran's service-
connected depression most closely approximates that 
associated with the currently assigned 70 percent evaluation.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

The Veteran's service-connected depression is currently 
evaluated 30 percent disabling from August 28, 2002 to March 
19, 2007 and 50 percent disabling thereafter.  The Board has 
now assigned a 70 percent rating.  

For reasons explained in greater detail below, the Board 
concludes that the Veteran's depression symptomatology was 
congruent with the symptoms described in the 30 percent 
disability rating from August 28, 2002 to March 19, 2007.  
For the period beginning on March 20, 2007, the Board finds 
that the Veteran's depression symptomatology is more 
congruent with a 70 percent disability rating. 

In October 2007, the RO assigned a 50 percent disability 
rating for the Veteran's depression, effective March 20, 
2007, based on evidence of a tendency for violence and 
outbursts; excessive verbal, overly precise speech with 
grandiosity and hypomanic quality; depression; and impaired 
thought process.  The March 20, 2007 date was chosen to 
reflect a VA examination of the same date that demonstrated a 
worsening of the Veteran's psychiatric symptomatology.  Based 
in large measure on the same examination report, the Board 
has determined above that the Veteran's depression symptoms, 
from March 20, 2007 onward, are congruent with a 70 percent 
disability rating.  There is no evidence that the Veteran's 
symptomatology has approximated that required for a 100 
percent rating at any time from March 20, 2007 forward.

The Veteran was assigned a 30 percent disability rating for 
his depression effective August 28, 2002, the date of service 
connection, based on evidence of irritability, depression, 
being short tempered, poor hygiene and a euthymic affect.  
The Board will therefore review the evidence in order to 
determine whether any higher rating may be assigned from that 
date until March 20, 2007.  

In order to warrant a 50 percent disability rating, the 
evidence must show occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

With respect to the 50 percent criteria, the evidence of 
record indicates that the Veteran had a normal affect prior 
to March 20, 2007.  See May 2003 VA treatment record.  His 
mood was described as mildly histrionic in March 2003 but 
with full range in December 2003.  A review of the medical 
evidence does not indicate that the Veteran's affect has been 
described as flattened.  See Dorland's Illustrated Medical 
Dictionary, 30th Edition, page 36 (2003) [defining a 
flattened affect a "lack of signs expressing affect"].

Multiple VA treatment records document that the Veteran spoke 
with normal rate, volume, tone and prosody but that his 
speech was circumstantial.  See, e.g., March 2003 and May 
2003 VA treatment records.  Accordingly, circumstantial 
speech has been demonstrated.

There is no evidence indicating that the Veteran experiences 
panic attacks more than once a week.  Moreover, during the 
March 2004 VA examination, the Veteran specifically denied 
having any sort of panic disorder. 

There is no evidence of record describing the Veteran as 
having difficulty understanding complex commands.  In fact, 
during the March 2004 VA examination, the Veteran stated that 
he enjoyed playing the piano; a task involving significant 
complexity.

With respect to the Veteran's long- and short-term memory, in 
January 2004 the Veteran's spouse complained that he is 
forgetful and in September 2004 the Veteran reported having 
memory problems.  During the March 2004 VA examination, the 
Veteran  displayed short term memory impairment by not being 
able to recall 6 digits both forwards and backwards.  
However, during the examination the Veteran displayed 
adequate long term memory by being able to recall the names 
of the U.S. Presidents in reverse order back to John F. 
Kennedy.  In this case the medical evidence does not 
indicate, and the Veteran does not allege, that an impairment 
of long-term memory exists.  Accordingly, the impairment of 
short and long-term memory has not been demonstrated. See 
Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the 
conjunctive 'and' in a statutory provision meant that all of 
the conditions listed in the provision must be met].

While the Veteran has displayed circumstantial though process 
and difficulty concentrating, the medical evidence does not 
indicate that he has impaired abstract thinking.  To the 
contrary, during the March 2004 VA examination the Veteran 
was able to properly interpret 3/3 proverbs.  The VA examiner 
specifically noted that the Veteran's "abstract thinking was 
intact."  

With respect to judgment, multiple VA outpatient treatment 
notes describe the Veteran's judgment as "limited."  See, 
e.g., an August 2005 VA treatment note.  Accordingly, the 
evidence of record indicates that the Veteran has impaired 
judgment. 

With respect to disturbances of motivation and mood, a March 
2003 general mental health treatment note documents that the 
Veteran admitted needing help for "staying in bed all day" 
and having "very little motivation" and being very 
irritable."  Accordingly, the evidence of record indicates 
that the Veteran displayed disturbances of mood and 
motivation.

During the March 2004 VA examination the Veteran indicated 
that he did not have any friends and was not friendly with 
his neighbors.  However, during the same examination the 
Veteran admitted to belonging to a chess club that meets at 
his house once a week.  Furthermore, in a disability report 
filed with the Social Security Administration in January 
2005, the Veteran indicated that he has regular visits with 
his neighbors.  Accordingly, contrary to the Veteran's 
assertions, the medical evidence of record indicates that he 
does not have difficulty establishing effective work and 
social relationships.

The above-cited evidence indicates that only three of the 
nine criteria described for a 50 percent disability rating 
were met prior to March 20, 2007.  The Veteran's main 
problems with respect to his service-connected depression are 
his irritability, depression, mild memory loss and short 
temper.

The Board has also considered the Veteran's entitlement to 70 
and 100 percent disability ratings.  However, the record 
indicates that the Veteran has only met two of the criteria 
for a 70 percent rating and one of the criteria for a 100 
percent disability rating. 

With respect to the criteria for a 70 percent disability 
rating, the medical evidence indicates that Veteran has 
expressed suicidal ideation.  A March 2003 VA treatment 
record documents the Veteran as stating: "I don't want to 
live like this anymore."  

The medical evidence of record does not indicate that prior 
to March 20, 2007 the Veteran possessed any obsessional 
rituals that interfere with routine activities.  Nor is there 
any evidence that indicates that the Veteran's speech was 
intermittently illogical, obscure or irrelevant; or that he 
was spatially disoriented; or that he had difficulty adapting 
to stressful circumstances.  

With respect to impaired impulse control, a September 2004 VA 
treatment note documents that the Veteran reportedly "lost 
it" and hit his spouse.  Accordingly, impaired impulse 
control with periods of violence has been demonstrated. 

While the Veteran was described as "unkempt" in December 
2002, the medical evidence indicates that this was an 
isolated event as multiple VA outpatient treatment records 
describe the Veteran as well groomed.  See VA treatment notes 
dated August 2003, September 2003, October 2003, November 
2003, January 2004 and February 2005.  Furthermore, while the 
Veteran described his hygiene as "not good" during the 
March 2004 VA examination, the examiner noted that the 
reliability of his statement was "questionable."  
Accordingly, based on the overwhelming number outpatient 
treatment records that describe the Veteran as being well 
groomed, the Board finds that neglect of personal appearance 
and hygiene has not been demonstrated.

With respect to near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively, the Board notes that the Veteran has continuous 
depression.  However, prior to March 20, 2007 there is no 
indication that the Veteran's depression prevented him from 
functioning.   Indeed, the medical evidence indicates that 
the Veteran's chronic back pain and not his depression was 
his limiting disability.  See, e.g., a March 2004 VA 
examination documenting the Veteran's complaints that his 
"main problem is [his] back." 

As noted above, the Veteran belongs to a chess club and is 
social with his neighbors. He has also maintained a 
relationship with his partner of 30 years.  In this case 
there is no evidence that the Veteran was unable to establish 
and maintain effective relationships prior to March 20, 2007.

With respect to the 100 percent disability rating, the 
medical evidence does not indicate that the Veteran displayed 
gross impairment in thought processes or communication prior 
to March 20, 2007.  

The medical evidence indicates that the Veteran has displayed 
persistent delusions. For example, during a January 2002 
psychiatric examination, the Veteran claimed to have 
"special powers" that allowed him to read peoples minds and 
predict the future.  Additionally, upon hospitalization in 
April 2005, the Veteran indicated that the CIA and the 
"underworld" were conspiring against him. 

The April 2005 discharge report indicates that the Veteran 
displayed signs of psychomotor agitation during the 
interview, at one point kicking as close as possible to the 
examiner to demonstrate "how well trained he was to kill 
people."  Despite the Veteran's behavior, the treating 
physician noted that the Veteran was agitated and making 
threatening gestures.  There is no medical evidence 
describing the Veteran as engaging in grossly inappropriate 
behavior.  Furthermore, despite the Veteran's threatening 
gestures, the evidence does not indicate that he presented a 
persistent danger of hurting himself or others.  Episode of 
assaultive behavior such as the one described above appear to 
be isolated incidents.  Furthermore, upon admission in April 
2005, the Veteran's chief complaint was that he was seeking 
"help before somebody got hurt" thereby demonstrating that 
the Veteran was aware of his problems and not a persistent 
danger of hurting others.   

Prior to March 20, 2007, the medical evidence did not 
indicate that the Veteran possessed an intermittent inability 
to perform the activities of daily living, was disoriented to 
time or place, or had memory loss for names of close 
relatives or of his own name. 

The Board notes that the Veteran has been assigned GAF scores 
ranging from 48 - 58 which are indicative of moderate to 
serious impairment due to PTSD.  As noted above, the Veteran 
has displayed some serious psychiatric symptomatology such as 
persistent delusions.  However, for the reasons stated above, 
the bulk of the Veteran's depression symptomatology prior to 
March 20, 2007 is more congruent with the assigned 30 percent 
disability rating.  

Based on the evidence of record, the Board finds that the 
symptomatology reflected in the record for the period prior 
to March 20, 2007 was consistent with the assignment of a 30 
percent rating.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the November 2004 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected depression.  The medical evidence fails to 
demonstrate symptomatology of such an extent that application 
of the ratings schedule would not be appropriate.  In fact, 
as discussed in detail above, the symptomatology of the 
Veteran's disability is specifically contemplated under the 
appropriate ratings criteria.  Accordingly, the Board finds 
that the Veteran's disability picture has been contemplated 
by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  

As a preliminary matter, the Board notes that the Veteran is 
in receipt of TDIU.

With respect to frequent hospitalizations, the medical 
evidence indicates that the Veteran has been occasionally 
hospitalized for psychiatric reasons, most recently in 
October 2007.  However, these hospitalizations cannot be 
characterized as "frequent".  

Neither the Veteran nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
Veteran's contentions have been limited to those discussed 
above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
Moreover, the Veteran and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual, and the Board has been similarly 
unsuccessful.   
The Veteran's psychiatric symptomatology is contemplated in, 
and compensated by, the 70 percent disability rating.  See 38 
C.F.R. § 4.1 (2008).

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased disability rating, 70 percent, 
for depression is granted beginning on March 20, 2007, 
subject to controlling regulations applicable to the payment 
of monetary benefits.


REMAND

2.  Entitlement to an effective date earlier than March 20, 
2007 for an award of TDIU.

As noted in the Introduction, the Veteran was granted TDIU in 
an October 2007 rating decision; an effective date of March 
20, 2007 was assigned.  The Veteran indicated his 
disagreement with the assigned effective date in an April 
2008 notice of disagreement.  A statement of the case (SOC) 
pertaining to that issue has yet to be issued by the RO.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has 
not been issued, the Board must remand the claim to the 
agency of original jurisdiction so that a SOC may be issued.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA must issue a SOC pertaining to the 
issue of entitlement to an effective 
date earlier than March 20, 2007 for 
an award of TDIU.  The Veteran and his 
representative should be provided with 
copies of the SOC and advised of the 
time period in which to perfect an 
appeal.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


